       Case 1:98-cr-01101-ILG Document 273 Filed 05/15/19 Page 1 of 1 PageID #: 4194
                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF NEW YORK


BEFORE: GLASSER, S.J.            DATE:   MAY 15, 2019                  TIME:   2:15 p.m.


DOCKET #: CR-98-01101                        TITLE: U.S.A. v. *

COURT REPORTER:     Charleane Heading        DEPUTY CLERK: Stanley Kessler

INTERPRETER:                                 AUSA:      Tamidayo Aganga-Williams

DEF'T #1 NAME: Felix Sater                   ATT'Y: Robert S. Wolf, Esq. - Ret.
                                                    Robert B. McFarlane, Esq.
  Present _X_ Not Present     On Bail        T Present _ Not Present



                                CRIMINAL CAUSE FOR CONFERENCE

 U   Case called.

 U   Defendant not present.   AUSA Tamidayo Aganga-Williams present for the Government.

       Robert S. Wolf, Esq. and Robert B. McFarlane, Esq. present for the defendant.

 U   A conference was held, in camera, concerning Johnny Dwyer’s application dated

      2/21/2019 for the unsealing of certain documents in this case.




TIME: 1/45
